DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/27/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to claims 5 and 7 have been withdrawn; and (2) the 35 U.S.C. 112(b) rejections of claims 3 and 11 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-17
Withdrawn claims: 18
Previously cancelled claims: None
Newly cancelled claims: 18
Amended claims: 2, 3, 5, 7, 11, and 15
New claims: 19-21
Claims currently under consideration: 1-17 and 19-21
Currently rejected claims: 1-17 and 19-21
Allowed claims: None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (U.S. 2011/0189360 A1).
Regarding claim 1, Yoo et al. discloses a method of blending a low solubility ingredient into a beverage solution ([0006]) comprising (i) dissolving the low solubility ingredient in a preheated solvent to provide a first solution ([0007], where “mixing rebaudioside D in aqueous liquid with heating to an elevated temperature” is reasonably interpreted as teaching that the “aqueous liquid with heating” involves subjecting the aqueous liquid to heating to some degree prior to adding the rebaudioside D), (ii) forming a beverage syrup from one pre-blend batch ([0007], [0023], [0030], claim 14 and claim 24, where a mixture of syrup ingredients is added to the rebaudioside D solution), and (iii) combining the first solution with the beverage syrup to form a beverage solution ([0007], claim 14).
As for claim 2, Yoo et al. discloses combining the low solubility ingredient with the preheated solvent to provide the first solution ([0007]), where the preheated solvent has a first temperature ([0008]), and cooling the first solution to a second temperature while stirring the first solution ([0007]).
As for claim 3, Yoo et al. discloses the solvent as being water ([0030]).
As for claim 4, Yoo et al. discloses monitoring a concentration of the low solubility ingredient in the first solution ([0008], where measuring the concentration constitutes monitoring the concentration).
As for claim 5, Yoo et al. discloses the low solubility ingredient as being present in the first solution at a concentration of about 0.4-1.2% by weight (specifically, “at least about 3000 ppm”, or 0.3%) ([0008]).
As for claim 6, Yoo et al. discloses the low solubility ingredient as being present in the first solution at a concentration of about 0.5-0.7% by weight (specifically, “at least about 3000 ppm”, or 0.3%) ([0008]).
As for claim 7, Yoo et al. discloses the low solubility ingredient as being present in the beverage solution at a concentration of about 0.20-0.30% by weight (specifically, “about 2500 ppm”, or 0.25%) ([0027]).
As for claim 8, Yoo et al. discloses the first temperature is from about 20-80°C (specifically, at least 70°C) ([0018]).
As for claim 9, Yoo et al. discloses the first temperature is from about 55-70°C (specifically, at least 70°C) ([0018]).
As for claim 10, Yoo et al. discloses the second temperature is from about 0-30°C (specifically, “ambient temperature”) ([0066]).
As for claim 11, Yoo et al. discloses the solution as being a beverage ([0024]).
As for claim 12, Yoo et al. discloses mixing a diluent with beverage solution to form a beverage ([0024], [0026]).
As for claim 13, Yoo et al. discloses the diluent as being water ([0026]).
As for claim 14, Yoo et al. discloses the first solution as being stable for about 3 days at ambient temperature ([0066], [0070]-[0071]).
As for claim 15, Yoo et al. discloses the low solubility ingredient as being rebaudioside D ([0007]).
As for claim 19, Yoo et al. discloses that the stirring may comprise high shear mixing ([0012], [0022]), where the application of high shear is considered to constitute the mixing step as being “configured to suspend any undissolved low solubility ingredient in the preheated solvent”.
As for claim 21, Yoo et al. discloses the low solubility ingredient has a solubility of 3% or less by weight in water at a temperature of from about 60-80°F (specifically, rebaudioside D as having a solubility in water of about 0.03% (w/w) at 20°C) ([0059]).
Claim Rejections - 35 USC § 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. 2011/0189360 A1) in view of Prakash et al. (U.S. 2015/0017284 A1).
Regarding claim 16, Yoo et al. discloses the method of claim 1.
Yoo et al. does not disclose the low solubility ingredient as being rebaudioside M.
However, Prakash et al. discloses that rebaudioside M is useful as a sweetener in beverage formulations but has poor solubility ([0006]).
It would have been obvious to one having ordinary skill in the to add rebaudioside M as a sweetener component in the method of Yoo et al. Yoo et al. teaches that the composition may comprise various additional sweeteners ([0036], [0038]), which would prompt a skilled practitioner to consult Prakash et al. for further instruction. Since Prakash et al. teaches that rebaudioside M is useful as a sweetener in beverage formulations but has poor solubility ([0006]), a skilled practitioner would find the incorporation of rebaudioside M as the low solubility ingredient of Yoo et al. to be obvious.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. 2011/0189360 A1).
Regarding claim 17, Yoo et al. discloses a method of blending a low solubility ingredient into a beverage solution ([0006]) comprising (i) combining the low solubility ingredient with a preheated solvent in a first tank to provide a first solution wherein the preheated solvent has a first temperature ([0007], where “mixing rebaudioside D in aqueous liquid with heating to an elevated temperature” is reasonably interpreted as teaching that the “aqueous liquid with heating” involves subjecting the aqueous liquid to heating to some degree prior to adding the rebaudioside D; [0012], where the beverage is in a container that may be fairly characterized as being a tank; [0008]), (ii) cooling the first solution to a second temperature to form a cooled solution while stirring the first solution ([0007]), (iii) combining the cooled solution with a second solvent to form a second solution ([0007], [0023], [0030], claim 14), (iv) combining one pre-blend batch to form a beverage syrup (claim 24), and (v) combining the second solution with the beverage syrup to form a beverage solution (claim 14, claim 24, where a mixture of syrup ingredients is added to the rebaudioside D solution).
Yoo et al. does not specifically disclose transferring the cooled solution to a second tank or transferring the second solution to a buffer tank.
However, MPEP 2144.04 VI indicates that the rearrangement of parts is insignificant to patentability absent any unexpected results. The claimed steps of transferring the two intermediate solutions to various tanks are merely design choices related to the scale of the claimed invention and are insignificant to achieving any particular result as related to the claimed beverage solution. The two transfer steps are thus deemed obvious to a skilled practitioner.
As for claim 20, although Yoo et al. does not specifically disclose steps of removing a portion of the first solution before cooling the first solution, and combining the removed portion of the first solution with the cooled first solution, the absence of any claim limitations requiring (i) any amount of first solution that is removed, (ii) any degree of cooling, or (iii) any effect to be achieved by such a step, the claimed method steps merely amount to arbitrary manipulation of the liquid material that achieves no actual effect in the process. Such manipulative steps would be obvious to a skilled practitioner to the extent that they would not affect any aspect of the actual process or resultant solution when performed at the lower extremes of the amount of first solution that is removed and the degree of cooling.
Response to Arguments
Claim Objections: Applicant has overcome the objections of claims 5 and 7 based on amendments to the claims. Accordingly, the claim objections have been withdrawn.
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejections of claims 3 and 11 based on amendments to the claims. Accordingly, the 35 U.S.C. § 112(b) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 1-15 over Yoo et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that Yoo et al. does not teach or suggest dissolving the ingredient in a preheated solvent (Applicant’s Remarks, p. 5, ¶10 – p. 6, ¶1). Yoo et al. asserted that the reference consistently teaches “mixing rebaudioside D in aqueous liquid with heating”, including an exemplary embodiment wherein “mixing is at least in part concurrent with the heating” (Applicant’s Remarks, p. 6, ¶2). Applicant argued that the claim rejections were based on inherency, which would not be supported by the disclosure of Yoo et al. (Applicant’s Remarks, p. 6, ¶3). Applicant further noted that supersaturated solutions as described in Yoo et al. are solutions in which a higher concentration of rebaudioside D in solution is achieved “with heating” (Applicant’s Remarks, p. 6, ¶4).
First, the claim rejections do not rely on an inherency basis, which renders Applicant’s arguments pertaining to such a rationale moot.
Wholly undermining Applicant’s arguments as related to claims 1 and 2 is the absence of any required temperature to which the “preheated solvent” must be heated and the requirement of claim 8 that the first temperature may range from about 20°C-80°C. Since the claimed range includes ambient temperature, the “preheated solvent” effectively includes merely ambient temperature and the interpretation of Yoo et al. does not even affect the analysis. Claim 9 requires a temperature range for the first temperature of about 55-70°C, and Applicant’s arguments would thus be applicable to such a temperature range.
As noted in the claim rejection, paragraph [0007] of Yoo et al. recites “mixing rebaudioside D in aqueous liquid with heating to an elevated temperature”, where “with heating” is vague in terms of when the heat is applied. Yoo et al. does not specifically state “mixing rebaudioside D in liquid at ambient temperature and then heating to an elevated temperature”, which would obviously more clearly detail the sequence of steps. Since the disclosure is vague, Examiner maintains that the statement is reasonably interpreted as teaching that “aqueous liquid with heating” involves subjecting the aqueous liquid to heating to some degree prior to adding the rebaudioside D. Such an interpretation does not preclude additional heating after the addition of rebaudioside D. Accordingly, Examiner maintains that the disclosure of Yoo et al. is adequate to support rejecting the present claims on the basis of anticipation.
Applicant’s arguments pertaining to subsequent descriptions of the heating step do not alter that conclusion. That Yoo et al. may consistently describe “mixing rebaudioside D in aqueous liquid with heating” provides no additional clarity, as Examiner has already established that “with heating” is vague and subject to various interpretations. That “certain exemplary embodiments, the mixing is at least in part concurrent with the heating” does not affect Examiner’s interpretation, since (i) “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123 II), and (ii) the statement only indicates that mixing may be performed in part concurrent with heating, such that some heating could still be applied prior to mixing.
The definition of “supersaturated” in Yoo et al. only requires that a solution contains more of a dissolved material than a saturated solution. There is no requirement as to how such a solution is achieved. Yoo et al. states: “Supersaturated solutions are typically achieved when one or more conditions of a saturated solution is changed, such as, e.g., temperature, volume, (e.g., by evaporation), pressure or the like.”([0018]). The statement that “[s]olutions referenced to as supersaturated both here and in the appended claims are solutions in which the concentration of rebaudioside D is higher than that achieved with heating and higher than that can be dissolved without heating” ([0018]) does not make sense overall, as it is not clear what “that achieved with heating” actually refers to. First, Yoo et al. earlier indicated that a supersaturated solution is achieved simply “with heating” ([0007]), so it is unclear why the supersaturated solution described in paragraph [0018] achieves a higher concentration of rebaudioside D “than that achieved with heating”. Second, the statement effectively says that the supersaturated solution achieves a higher concentration than “that achieved with heating” or “without heating”—that is, a higher concentration regardless of whether heat is applied or not, which again, does not make sense. Given the imprecision in how Yoo et al. describes the heating step relative to the dissolution of rebaudioside D, Examiner maintains that the reference may be fairly interpreted as teaching initially heating the solvent prior to dissolution of rebaudioside D. Applicant’s argument are unpersuasive.
The rejections of claims 1-15 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claim 16 over Yoo et al. and Prakash et al.; and claim 17 over Yoo et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant reasserted arguments asserted previously related to Yoo et al. and further argued that Prakash et al. does not remedy the alleged deficiencies of Yoo et al. (Applicant’s Remarks, p. 7, ¶3).
Examiner maintains that Yoo et al. and Prakash et al. are adequate for all that is relied on in the present claim rejections. Applicant’s arguments are unpersuasive.
The rejections of claims 16 and 17 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-17 and 19-21 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793